MEMORANDUM **
Appellants appeal the bankruptcy court’s approval of a settlement between Appellees David Reaves, the bankruptcy trustee, and Comerica Bank. However, Appellants’ brief does not identify any error in any of the bankruptcy court’s rulings.
Rather, Appellants appear to be seeking on appeal an advisory opinion about the *69effects of the settlement agreement on other litigation. We lack jurisdiction to render advisory opinions. See Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir.2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.